13‐2376‐pr 
     Matthews v. Raymond 
      
                            UNITED STATES COURT OF APPEALS 
                                FOR THE SECOND CIRCUIT 
                                            
                              AMENDED SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL 
     EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
     JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
     OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE 
     32.1.1.    WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED 
     WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
     APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION 
     “SUMMARY ORDER”).  A PARTY CITING TO A SUMMARY ORDER MUST 
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.   
                                                                                   
 1          At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square, in the City of New York, on the 30th day of July, two thousand fourteen. 
 4    
 5          PRESENT:  CHESTER J. STRAUB, 
 6                           ROBERT D. SACK, 
 7                           RAYMOND J. LOHIER, JR., 
 8                                   Circuit Judges.           
 9          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
10           
11          LONNIE MATTHEWS, 
12           
13                                           Petitioner‐Appellant, 
14                                    
15                                   v.                                         No. 13‐2376‐pr 
16                                                                                 
17          JAMES RAYMOND, Acting Superintendent, 
18          Walkill Facility, and ERIC T. SCHNEIDERMAN, 
19          New York State Attorney General,  
20           
21                                           Respondents‐Appellees. 
22                   
23          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
24           

                                                1
 1         FOR APPELLANT:               SHEILAH FERNANDEZ, The Legal Aid Society, New 
 2                                      York, NY. 
 3                                       
 4         FOR APPELLEES:               RUTH E. ROSS, Assistant District Attorney 
 5                                      (Leonard Joblove, Victor Barall, Assistant District 
 6                                      Attorneys, on the brief), for Kenneth P. Thompson, 
 7                                      District Attorney, Kings County, Brooklyn, NY. 
 8          
 9         Appeal from a judgment of the United States District Court for the Eastern 
10   District of New York (Raymond J. Dearie, Judge). 
11         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 
12   AND DECREED that the judgment of the District Court is AFFIRMED. 
13         Petitioner‐appellant Lonnie Matthews challenges the District Court’s 
14   denial of his petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254.  He 
15   seeks relief from a 2006 New York State court conviction, following a bench trial, 
16   for burglary in the second degree.  The District Court granted a certificate of 
17   appealability on the issue of whether Matthews received ineffective assistance of 
18   counsel, in violation of the Sixth Amendment, due to his attorney’s failure to 
19   present an alibi defense at trial.  We assume the parties’ familiarity with the facts 
20   and record of the prior proceedings, to which we refer only as necessary to 
21   explain our decision to affirm. 
22         We review de novo the District Court’s decision to deny habeas relief.  
23   Hawthorne v. Schneiderman, 695 F.3d 192, 195 (2d Cir. 2012), cert. denied, 133 S. 
24   Ct. 2338 (2013).  Under the Antiterrorism and Effective Death Penalty Act of 1996 
25   (“AEDPA”), our review is “highly deferential” to the State court’s adjudication of 
26   a federal claim on the merits.  Hardy v. Cross, 132 S. Ct. 490, 491 (2011).  We may 
27   grant habeas relief only if the State court’s decision “was contrary to, or involved 
28   an unreasonable application of, clearly established Federal law as determined by 


                                                 2
 1   the Supreme Court of the United States,” or “was based on an unreasonable 
 2   determination of the facts in light of the evidence presented in the State court 
 3   proceeding.”  28 U.S.C. § 2254(d).   
 4         Matthews contends that no deference is due to the State court here because 
 5   it adopted a standard contrary to Strickland v. Washington, 466 U.S. 668 (1984), 
 6   in evaluating his ineffective assistance of counsel claim.  The State court ruled 
 7   that Matthews’ ineffective assistance of counsel claim failed for two independent 
 8   reasons: (1) because Matthews “ha[d] not established by a preponderance of the 
 9   evidence that he did not receive meaningful representation” and (2) because 
10   Matthews “ha[d] not established by a preponderance of the evidence . . . that the 
11   verdict would have been more favorable to the defendant if the ‘quasi‐alibi’ 
12   defense ha[d] been presented.” 
13         The State court’s first reason is an application of the State “meaningful 
14   representation” test for ineffectiveness under People v. Baldi, 54 N.Y.2d 137, 147 
15   (1981).  “[W]e have recognized that the New York ‘meaningful representation’ 
16   standard is not contrary to the Strickland standard.”  Rosario v. Ercole, 601 F.3d 
17   118, 124 (2d Cir. 2010).  We therefore owe deference to the State court’s 
18   conclusion that Matthews was provided meaningful representation, and we need 
19   not address the State court’s second rationale.1  

     1  Although not entirely clear, the State court seems to have required that 
     Matthews prove by a preponderance of the evidence that he had been prejudiced 
     by his counsel’s error.  People v. Matthews, Decision & Order No. 1443/05 (N.Y. 
     Sup. Ct. Kings Cnty. Mar. 23, 2009), Sp. App’x, at 1.  This standard of proof, 
     which appears to be required by New York law, see N.Y. Crim. Proc. Law 
     § 440.30(6), can be seen to be in tension with Strickland’s requirement that 
     petitioners need only show a “reasonable probability” of prejudice, see Williams 
     v. Taylor, 529 U.S. 362, 405–06 (2000) (stating that it would be “contrary to” 
     Strickland to require a petitioner to establish prejudice by a preponderance of the 
                                               3
 1         To prevail on an ineffective assistance claim, Matthews must show that his 
 2   counsel’s performance fell below an objective standard of reasonableness and 
 3   that the deficiency prejudiced his defense.  Strickland, 466 U.S. at 687; Cardoza v. 
 4   Rock, 731 F.3d 169, 178 (2d Cir. 2013).  “Actions and/or omissions taken by 
 5   counsel for strategic purposes generally do not constitute ineffective assistance of 
 6   counsel.”  Gibbons v. Savage, 555 F.3d 112, 122 (2d Cir. 2009) (citing Strickland, 
 7   466 U.S. at 690–91).  Our review is therefore “doubly deferential.”  Cullen v. 
 8   Pinholster, 131 S. Ct. 1388, 1403 (2011).  “We take a ‘highly deferential’ look at 
 9   counsel’s performance, through the ‘deferential lens of § 2254(d).’”  Id. (citations 
10   omitted). 
11         Department of Corrections documents place Matthews in downtown 
12   Brooklyn, approximately 3.5 miles away from the crime scene, just 75 to 100 
13   minutes before the burglary was committed.  This gave him very little time to 
14   reach the crime scene, acquire the burglary tools later found in the apartment, 
15   pick up the bicycle he would later use to flee the scene, circumvent the locks on 
16   the outside of the building and on the door to the second‐floor apartment 
17   without leaving signs of forced entry, and locate and take possession of the 
18   victim’s jewelry box and two laptop computers in the victim’s apartment.  
19   Although these feats are not beyond the realm of physical possibility, an alibi 
20   defense based on this evidence, even without testimony from the defendant, 
21   might well have raised substantial doubts in the mind of the judge, as trier of the 
22   facts here, as to Matthews’ guilt. 
23         Nevertheless, even if we thought that the failure to pursue this alibi 


     evidence).  But we are bound by this Court’s prior case law holding that the 
     meaningful representation test, properly applied under New York law, is not 
     “contrary to” Strickland.  
                                               4
 1   defense fell short of the bar set in Strickland, we must defer to the judgment of 
 2   the State court so long as “fairminded jurists could disagree” as to the proper 
 3   application of precedent.  Harrington v. Richter, 131 S. Ct. 770, 786 (2011); accord 
 4   Hawthorne, 695 F.3d at 196.  Defense counsel stated that he declined to pursue 
 5   the alibi because the evidence did not conclusively establish Matthews’ 
 6   innocence and because it could supply a possible motive for the burglary.  Even 
 7   if we were of the view that counsel erred and that this justification did not 
 8   amount to a reasonable trial strategy in light of the alibi’s exculpatory value, we 
 9   cannot conclude in the face of the contrary State court judgment that any and all 
10   “fairminded jurists” would agree.  Harrington, 131 S. Ct. at 786.  We therefore 
11   conclude, as we must, that Matthews’ habeas petition was properly denied.  
12         We have considered Matthews’ remaining arguments and conclude that 
13   they are without merit.  For the foregoing reasons, the judgment of the District 
14   Court is AFFIRMED. 
15          
16                                          FOR THE COURT: 

17                                          Catherine O=Hagan Wolfe, Clerk of Court 
18    




                                               5